PER CURIAM ORDER
The Court having considered and granted the petition for a writ of certiorari with review limited to consideration of question four in the petition, it is this 7th day of April, 1993
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for consideration of the merits of the appeal. See Horsey v. Horsey, 329 Md. 392, 620 A.2d 305 (1993). Costs in this Court and in the Court of Special Appeals to be paid by the Respondents.